Citation Nr: 1705326	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  16-47 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to attorney fees in the amount of $16,020.97.

(A separate decision will be issued under a separate docket number with respect to the issues of entitlement to an increased extraschedular rating for hypertension, entitlement to an extraschedular rating for generalized anxiety disorder, and entitlement to an effective date earlier than June 20, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU))


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1968.  The Contesting Claimant is the Veteran's representative.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2016 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which found that the Contesting Claimant was not entitled to attorney fees.


FINDINGS OF FACT

1.  The February 2015 VA Form 21-22a and fee agreement, which were submitted by the Contesting Claimant, were signed by the Veteran's general power of attorney and not the Veteran, and were therefore not properly executed.

2.  Payment of $16,020.97 in attorney fees is void as a matter of law.


CONCLUSION OF LAW

VA payment of $16,020.97 to the Contesting Claimant as attorney fees is precluded by law.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636, 19.100, 19.101, 19.102, 20.3 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  However, those duties do not apply to cases where the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, VA's duties to notify and assist do not affect matters limited to statutory interpretation, as in this case.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, discussion of VA's duties to notify and assist is not required in this case.

Analysis

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2016).  As the propriety of attorney fees from the award of past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim.  

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2016).  In February 2016 letters to the attorney and the Veteran, the RO notified the parties of the determination and of their rights and the time limit for initiating an appeal, as well as hearing and representation rights.  This fulfilled the notice requirements.

In February 2016, the attorney filed a Notice of Disagreement (NOD).  After a NOD is filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a Statement of the Case (SOC).  38 C.F.R. § 19.101 (2016).  In August 2016, the Veteran and the Contesting Claimant were provided with the SOC, complying with this regulation.

In August 2016, the attorney filed a substantive appeal on a VA Form 9 with an accompanying letter.  Pursuant to 38 C.F.R. § 19.102 (2016), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  As the letter accompanying the August 2016 substantive appeal copied the Veteran as a recipient, the requirements of this regulation are satisfied.

Under VA law, agents and attorneys may charge claimants or appellants for representation provided that the AOJ has issued a decision on a claim or claims, a NOD with respect to that decision has been filed on or after June 20, 2007, and the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 (2016) and the fee agreement requirements in 38 C.F.R. § 14.636(g) (2016).  38 U.S.C.A. § 5904(a)(5) (West 2014); 38 C.F.R. § 14.636(b) (2016).  

In a March 2008 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD) and hypertension.  In a March 2009 rating decision, the RO granted service connection for an anxiety disorder, and assigned an initial disability rating of 10 percent.  The Veteran filed a timely NOD with the assigned rating in April 2009.  In an April 2011 rating decision, the RO granted an increased disability rating for anxiety disorder to 30 percent, effective February 15, 2011.  In a June 2012 rating decision, the RO granted an earlier effective date for the increased rating for anxiety disorder to July 2, 2007, the date of the Veteran's original claim.  

In a July 2012 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability ratings assigned.  

In December 2013, the Board denied the Veteran's claim for an initial compensable rating for hypertension, and remanded the Veteran's anxiety disorder claim for additional development.  In a July 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran a disability rating of 50 percent for his generalized anxiety disorder, effective June 4, 2014.  

In a January 2015 Order, the Court vacated the portion of the December 2013 decision that denied entitlement to an initial compensable rating for hypertension, in accordance with a January 2015 Joint Motion for Partial Remand (JMR), and remanded the case to the Board for adjudication consistent with the parties' instructions, specifically for the Board to ensure compliance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

From April 2008 to February 2015, the Veteran was represented by a party other than the Contesting Claimant.  In February 2015 the Contesting Claimant submitted an unlimited VA Form 21-22a identifying him as the Veteran's representative as well as an unlimited Attorney-Client Fee Contract (fee agreement).  The contract indicated that the Veteran agreed to pay a contingent fee equal to 20 percent of the total amount of any past due VA benefits awarded on the basis of the Veteran's claims with VA.  The VA Form 21-22a and fee agreement were signed by the Veteran's son, S. M. with a notation that he was acting as the Veteran's power of attorney.  The Contesting Claimant provided a copy of this general power of attorney to VA in December 2015.

In June 2015, the Contesting Claimant submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, a Social Security Earnings History, and an individual unemployability assessment from Mr. K. S., M.A., C.R.C., L.R.C.

In an August 2015 decision, the Board granted an effective date of July 2, 2007 for the award of a 50 percent rating for the Veteran's service-connected anxiety disorder, and denied a rating in excess of 50 percent at any time during the period on appeal.  The Board also granted the Veteran entitlement to a TDIU, and denied a compensable rating for the Veteran's hypertension.  In an October 2015 rating decision implementing the Board's August 2015 decision, the RO assigned the Veteran an effective date for TDIU of June 20, 2012.

As noted above, in February 2016 the Veteran and the Contesting Claimant were notified that $16,027.97 of the award resulting from the October 2015 rating decision was withheld for attorney's fees, but was not to be paid to the Contesting Claimant.  The letter explained that the fee could not be paid because the fee agreement in effect during the appeal was signed by the Veteran's general power of attorney, rather than the Veteran.  The Contesting Claimant appealed this determination.

The Contesting Claimant asserts several arguments in support of awarding attorney fees.  See February 2016 Notice of Disagreement.  First, he asserts that VA's interpretation of 38 C.F.R. § 14.631 (2016) to preclude signature of a VA Form 21-22a by the Veteran's son is "illegal" as the regulation permits signature by a claimant's guardian or under certain circumstances by the claimant's spouse, parent, other relative or friend.  Alternatively, he argues that the February 2015 VA Form 21-22a was not rejected as invalid at the time it was received.  Further, he argues that when the RO determined that the VA Form 21-22a was invalid due to the document being signed by a general power of attorney rather than the Veteran, the Contesting Claimant and Veteran submitted a validly signed VA Form 21-22a and fee agreement, and that his effort to cure the signature defect should render the fee agreement valid.  Relatedly, he maintains that as the January 2016 VA Form 21-22a and fee agreement that were "exactly the same" as those submitted in February 2015, that the Veteran has affirmed the validity of those agreements.  Lastly, the Contesting Claimant asserted that VA erroneously interpreted 38 U.S.C.A. § 5904 (West 2014) and 38 C.F.R. § 14.636 (2016) to require that a fee agreement be filed during the pendency of the appeal.  

With respect to the proper interpretation of 38 C.F.R. §§ 14.631 and 14.636, the RO's interpretation is correct.  Section 14.631 expressly states that a VA Form 21-22a must be signed by the claimant, the claimant's guardian, or in the case of an incompetent, minor, or otherwise incapacitated person, the following in the order named - spouse, parent, other relative, or friend.  Id.  Similarly, section 14.636 expressly requires the signature of the claimant.  Id.  Notwithstanding the general power of attorney in favor of S. M., the record contains no indication that the Veteran had a legal guardian, or was incompetent or otherwise incapacitated, nor has the Contesting Claimant presented evidence to that effect.  Instead, the Contesting Claimant asserts that because there are exceptions to the rule that a VA Form 21-22a must be signed by the Veteran, that those exceptions necessarily include a general power of attorney.  

The regulations do not expressly permit recognition of a signature of a general power of attorney on a VA Form 21-22a or fee agreement, and the Board declines find such an interpretation correct.  The Board notes that absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'"  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).  Had the Secretary intended to permit recognition of a general power of attorney authorized under state law for these purposes, he would have done so expressly.  Indeed, the Secretary listed valid signatories other than the claimant - the claimant's guardian, or in the case of an incompetent, minor, or otherwise incapacitated person, the following in the order named - spouse, parent, other relative, or friend.  Applying the canon of expressio unius est exclusion alterius ['the expression of one thing is the exclusion of another'], the Board finds that the Secretary's inclusion of other permissible signatories and non-inclusion of a general power of attorney is evidence that the Secretary did not intend the regulation to recognize one.  Thus, this argument is of no avail to the Contesting Claimant.

The Contesting Claimant is correct that VA did not indicate that the February 2015 VA Form 21-22a and fee agreement were invalid when they were received.  Indeed, a copy of correspondence from the Board to the Veteran, dated in March 2015, was mailed to the Contesting Claimant.  Additionally, the August 2015 Board decision listed the Contesting Claimant as the Veteran's representative.  However, VA's delay in notifying the Contesting Claimant that the February 2015 documents were invalid does not change the fact that the documents were not compliant with the pertinent regulations at the time of their submission.  As the foregoing discussion indicates, the regulations are clear as to the specific requirements for a validly filed fee agreement.  38 C.F.R. § 14.636 clearly states that fees may be charged, in pertinent part, where the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in paragraph (g) of § 14.636.  Finding otherwise would vitiate those regulatory provisions.

In January 2016, VA notified the Contesting Claimant that the VA Form 21-22a and fee agreement were not signed by the Veteran and were therefore invalid.  However, the January 2016 correspondence indicated that the Veteran's prior representative was recognized as the Veteran's current power of attorney, as the last valid VA Form 21-22 was submitted by that party.  Upon receipt of the January 2016 correspondence, the Contesting Claimant and Appellant submitted properly signed VA Form 21-22a and fee agreement.  Those forms were subsequently recognized by VA as valid.  While the Contesting Claimant has asserted that these documents were substantially the same as the February 2015 documents, the key difference is that the January 2016 documents were properly signed by the Veteran and therefore legally valid for VA purposes.  The January 2016 documents cannot retroactively validate the February 2015 documents; rather, they apply from the date they were properly executed as provided in 38 C.F.R. § 14.636 (2016).  Thus, this argument does not support the Contesting Claimant's position.  

With respect to the Contesting Claimant's assertion that VA misinterpreted 38 U.S.C.A. § 5904 (West 2014) and 38 C.F.R. § 14.636 (2016) by requiring that the fee agreement be filed during the appeal, the Contesting Claimant has not explained how VA misinterpreted the cited provisions or offered support for an alternative reading of those statutory and regulatory provisions.  Nor does this claim turn on that fact.  

To the extent that the Contesting Claimant makes a general due process argument that he should have been afforded the opportunity to submit a validly signed VA Form 21-22a, the Contesting Claimant was provided that opportunity by virtue of a January 2016 letter from the RO.  However, as explained to the Veteran in a letter dated the same day, because the February 2015 VA Form 21-22a was not signed by the Veteran it was invalid, and the recognized representative was the party previously authorized to represent the Veteran.  The January 2016 VA Form 21-22a cannot have retroactive application, especially given that the previous power of attorney was not revoked by the Veteran.  Notwithstanding the Contesting Claimant's assertion that the January 2016 documents amended the previous documents and date back to February 2015, the January 2016 documents only authorize the Contesting Claimant to represent the Veteran from that point forward.  Thus, this argument is also without merit.

In sum, the Board finds that the February 2015 VA Form 21-22a and fee agreement were invalid for VA purposes.  Therefore, the payment of $16,027.97 to the Contesting Claimant as attorney fees is precluded by law.


ORDER

Payment of $16,027.97 to the Contesting Claimant as attorney fees is denied.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


